Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to appellant’s appeal brief filed on August 10, 2021.
Status of Claims
1.	Claims 1, 2, 4-13 and 17-21 are currently under examination wherein no claim has been amended in appellant’s appeal brief filed on August 10, 2021.
Status of Previous Rejections
2.	The previous rejections of claims 1, 2, 4-13 and 17-21 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated March 26, 2021 have been withdrawn in light of the appellant’s appeal brief filed on August 10, 2021. 
Allowable Subject Matter
3.	Claims 1, 2, 4-13 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The appellant’s appeal brief filed on August 10, 2021 has obviated the previous rejections of claims 1, 2, 4-13 and 17-21 under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Pub. 2015/0266096 A1) as stated in the Office action dated January 16, 2014. Hou et al. (‘096 A1) does not teach that the first solution and/or e second solution contains a polyol as claimed in the independent claim 1. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/14/2021